                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

 JAMES C. JUSTICE III; A & G COAL CORP.;               )
 CHESTNUT LAND HOLDINGS, LLC;                          )
 BLUESTONE COAL CORPORATION;                           )
 KENTUCKY FUEL CORPORATION;                            )
 NATIONAL COAL, LLC; PREMIUM COAL                      )
 COMPANY, INCORPORATED; S AND H                        )
 MINING, INC.; and TAMS MANAGEMENT,                    )
 INC.,                                                 )
                                                       )      Civil Action No. 7:19-cv-00381
                       Plaintiffs,                     )
 v.                                                    )
                                                       )
 OFFICE OF SURFACE MINING                              )
 RECLAMATION AND ENFORCEMENT,                          )
 UNITED STATES DEPARTMENT OF THE                       )
 INTERIOR,                                             )
                                                       )
                      Defendant.                       )


 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS

        Defendant, Office of Surface Mining Reclamation and Enforcement (OSMRE), a bureau

of the U.S. Department of the Interior (DOI), moves to dismiss Plaintiffs’ Amended Complaint

under Rules 12(b)(1) and 12(b)(6) because this Court lacks subject matter jurisdiction and

Plaintiffs fail to state a claim. This is a purported breach-of-contract action. The allegations arise

out of Plaintiffs’ failure to comply with, or appeal, the abatement requirements of fifteen cessation

orders issued by OSMRE—including two imminent harm cessation orders—and failure to pay

over $4.2 million in civil penalties and reclamation fees. Plaintiffs allege DOI entered into a

binding contract with Plaintiff to settle the $4.2 million for $250,000. Plaintiffs ask this Court to

issue a declaratory judgment that a contract exists and then to enforce its terms. No such contract,

however, exists or ever existed. And this Court does not have the authority to enforce such a

contract even if it did exist.
                                                  1

 Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 1 of 27 Pageid#: 73
        The Court must dismiss Plaintiffs’ complaint for lack of subject matter jurisdiction under

Rule 12(b)(1) for two independent reasons. First, DOI is immune from this suit. The Tucker Act,

28 U.S.C. § 1491, waives the government’s sovereign immunity for contract claims only if there

is an express or implied-in-fact contract, neither of which exists here. Moreover, even if the Court

were to find an express or implied-in-fact contract, the Tucker Act does not waive the

government’s sovereign immunity for claims seeking declaratory relief and injunctive relief, i.e.

specific performance of the contract. It only waives sovereign immunity for breach-of-contract

claims seeking money damages. Second, the Tucker Act and Little Tucker Act vested jurisdiction

for breach-of-contract actions for amounts above $10,000 exclusively with the U.S. Court of

Federal Claims, not U.S. District Courts. 28 U.S.C. §§ 1491(a), 1346(a).

        The Court also should dismiss Plaintiffs’ complaint for failure to state a claim under Rule

12(b)(6) for two additional reasons. First, Plaintiffs have not sufficiently alleged offer and

acceptance, which are essential ingredients to a contract action. To the extent Plaintiffs try to

salvage their claim by asserting promissory estoppel based on statements made by a lower-level

OSMRE employee, that claim fails because the employee lacked authority to bind the government

as set forth by federal statute. Second, the agreement Plaintiffs attempt to allege fails by its own

terms because it was not to be performed within a year of the agreement, thus requiring it to be in

writing pursuant to the Statute of Frauds.

                                  FACTUAL BACKGROUND

   I.      The Office of Surface Mining Reclamation and Enforcement

        In 1977, Congress enacted the Surface Mining Control and Reclamation Act (SMCRA),

30 U.S.C. § 1201, et seq., to “establish a nationwide program to protect society and the




                                                 2

 Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 2 of 27 Pageid#: 74
environment from the adverse effects of surface coal mining operations.” 30 U.S.C. § 1202(a).

OSMRE is the bureau of DOI that administers and enforces SMCRA. Id. § 1211(c).

       SMCRA has two functions. It governs the reclamation of mine sites abandoned or

inadequately reclaimed prior to 1977, and, second, it regulates current mining practices. Under the

abandoned mine land program, OSMRE collects a reclamation fee for each ton of coal produced

in the United States. Id. § 1232(a). Under 30 U.S.C. § 1232(e), “[a]ny portion of the reclamation

fee not properly or promptly paid pursuant to this section shall be recoverable, with statutory

interest, from coal mine operators, in any court of competent jurisdiction in any action at law to

compel payment of debts.”

       Under its regulatory program, 30 U.S.C. §§ 1251–1279, OSMRE operates a permitting,

inspection, and enforcement program in federal program states, such as Tennessee, that have not

obtained or maintained primary regulatory authority. Id. § 1254. In states in which OSMRE has

approved a state’s regulatory program, such as Virginia, the state has the primary regulatory

authority, and OSMRE retains an oversight role, which includes back-up enforcement authority.

Id. § 1255. In addition to permitting requirements, id. § 1256, regulatory authorities inspect surface

coal mining operations to ensure there are no violations of SMCRA. Id. § 1267. If a violation is

discovered, SMCRA sets forth a multi-step process to correct or contest the violation.

       In federal program states, OSMRE inspectors, acting as authorized representatives of the

Secretary, inspect surface coal mines at regular intervals and issue notices of violations when

needed to address violations that do not rise to the level of imminent harm. Id. § 1271(a)(3). A

notice of violation prescribes a reasonable time for abatement of the violation, but not more than

ninety days. Id. The recipient also may challenge the violation administratively. Id. § 1275(a). If a

recipient fails to abate the violation within the prescribed time, OSMRE must issue a cessation



                                                  3

 Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 3 of 27 Pageid#: 75
order (a Failure to Abate Cessation Order). Id. § 1271(a)(3). Alternatively, if a violation presents

an imminent harm, OSMRE must issue a cessation order immediately (an Imminent Harm

Cessation Order). Id. § 1271(a)(2).

         If a permittee does not abate the violation within thirty days of the issuance of a cessation

order, OSMRE must take at least one of the following actions: (1) impose individual civil

penalties, (2) suspend or revoke permits, or (3) ask the Department of Justice (DOJ) to file a lawsuit

or seek criminal penalties against corporate permittees and individual agents. 30 C.F.R.

§ 845.15(b)(2) (“If the permittee has not abated the violation within the 30-day period, the Office

shall take appropriate action pursuant to section 518(e), 518(f), 521(a)(4) or 521(c) of the

Act . . . .”) (emphasis added); 30 U.S.C. §§ 1268(e), 1268(f), 1271(a)(4), 1271(c).

         Additionally, SMCRA requires OSMRE to assess civil penalties when it issues a cessation

order, and federal regulations require OSMRE to assess civil penalties for certain notices of

violations. Id. § 1268(h); 30 C.F.R. § 845.12. SMCRA also affords ample opportunity for operators

to contest any civil penalties. See, e.g., 30 U.S.C. § 1268; 30 C.F.R. §§ 845.17–.20.

   II.      Plaintiffs’ Operations and Interactions with OSMRE

         James C. Justice III, with his father and sister, own various coal-mining operations in

several states, including Virginia, West Virginia, Tennessee, and Kentucky. The Justice

Companies have a history of noncompliance with SMCRA and, over the last two years, OSMRE

has issued multiple Failure to Abate Cessation Orders and Imminent Harm Cessation Orders to

various Justice Companies. In early 2019, the OSMRE Knoxville, Tennessee Chief of the Field

Compliance Branch, Mark Snyder, reached out to the Justice Companies through their counsel,

Aaron Houchens, to discuss the SMCRA noncompliance issues.

            a. The February 26, 2019 Meeting



                                                  4

 Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 4 of 27 Pageid#: 76
        Representatives of the Justice Companies and OSMRE met on February 26, 2019, to

discuss the Justice Companies’ actions to remedy and abate the various violations at their mines.

Present at this meeting were employees Tom Lusk and Mark Wooten representing the Justice

Companies, and Snyder and Michael Castle (the Lexington/Knoxville Field Office Director) for

OSMRE. Snyder presented the various violations to Lusk and Wooten, who agreed to internally

discuss how to remedy the issues.

           b. The April 8, 2019 Meeting

        About a month after the February meeting, a lawyer for the Justice Companies, Christopher

Pence, contacted John Henson, a staff attorney in the U.S. Department of the Interior Field

Solicitor’s Office 1, to schedule another meeting with OSMRE to discuss the numerous outstanding

violations. At this time, the Justice Companies had neither complied with, nor appealed, the

abatement requirements of fifteen cessation orders—including two imminent harm cessation

orders—and failed to pay over $4.2 million in civil penalties and reclamation fees. Because of the

Justice Companies’ blatant failure to comply with the law, OSMRE had already asked the

Solicitor’s Office to refer the cases to DOJ to take affirmative legal action against the Justice

Companies, and Henson informed Pence of this development.

        The parties scheduled a meeting to discuss abating these violations for April 8, 2019, in

Knoxville. The April 8, 2019 meeting took place as scheduled. Present at the meeting for the

Justice Companies were Lusk and Justice, along with their attorneys, Pence and Mike Carey.

Present for OSMRE were Snyder, Castle, Bill Winters (Knoxville Field Office Chief of Program

Support Branch), and their attorneys John Austin (the Field Solicitor) and Henson.



1
        The Office of the Solicitor generally handles the delegated legal work of DOI. See 209
U.S. Department of the Interior Manual 3, available at
https://www.doi.gov/sites/doi.gov/files/elips/documents/chapter_3_solicitor.doc.
                                                5

    Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 5 of 27 Pageid#: 77
       As the meeting approached, Lusk and Justice requested a “pre-meeting” with Snyder and

Castle without lawyers present. Letter, Carey to Austin (May 13, 2019), ECF No. 19-2 at 2. During

this pre-meeting, OSMRE explained the breadth of the violations, and Lusk and Justice previewed

a settlement proposal they would make at the full meeting. Id.

       Immediately after the pre-meeting, the full group convened. Id. Carey then presented the

Justice Companies’ proposed terms of a potential settlement agreement. Id. Austin and Henson

told Carey during the meeting that OSMRE did not have authority to settle the violations because

the amount was too large and federal law required DOJ to handle the matter. See 31 U.S.C.

§ 3711(a)(2); Letter, Austin to Carey (May 15, 2019), ECF No. 19-3 at 2. Austin and Henson

suggested they would pass along any written plan or proposal to those with authority to handle the

decision but expected DOJ would need information to support Carey’s claims about the Justice

Companies’ financial situation. Id.; Letter, Carey to Austin (May 13, 2019), ECF No. 19-2 at 3.

They also reminded the Justice Companies’ representatives that the companies were subject to a

legal obligation to abate violations, regardless of the possibility of litigation, and could show good

faith by complying with its existing legal obligation. Id.

       After the meeting with the lawyers, Lusk and Justice requested a “post-meeting” with

Castle and Snyder. Id. At 3. During the post-meeting, Lusk, Justice, Castle, and Snyder discussed

the potential need for collateral as part of any settlement agreement, and Lusk told Castle and

Snyder that the need for collateral could be an issue because the Justice Companies had several

liens on most of their assets. Id. Lusk and Justice also proposed deadlines by which the Justice

Companies would start abating the numerous violations as required by federal law regardless of

any settlement agreement. Id. Despite the statements made during the full meeting, Plaintiffs allege




                                                  6

 Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 6 of 27 Pageid#: 78
that at this post-meeting, they “believed an agreement had been reached as to all material terms.”

Letter, Carey to Austin (May 13, 2019), ECF No. 19-2.

           c. Post-April 8, 2019 Meeting Follow-Up

        After the April 8 meeting, Pence spoke with Henson informing him of a draft settlement

proposal that OSMRE could expect from Pence. On April 26, 2019, Carey sent a letter to Austin

and Henson formalizing the Justice Companies’ settlement offer. The letter stated, “it is our intent

to resolve these issues with the OSM and set forth the following formal proposal, which we

verbally conveyed to you during our meeting. We anticipate that, once we agree to all the terms,

the agreement will be memorialized in the framework of a Consent Decree.” Letter, Carey to

Austin & Henson (Apr. 26, 2019) (emphasis added), Ex. 1. 2 The letter concluded by stating, “We

look forward to your response and will provide you additional information from the companies

you need to consider this proposal.” Id. (emphasis added).

        Carey and Austin spoke via telephone on May 10, 2019, when Austin again stated that DOI

had no authority to settle the violations because the amounts were too large and reiterated the

information Austin expected DOJ to request when considering any settlement proposal. Letter,

Carey to Austin (May 13, 2019), ECF No. 19-2 at 3. Carey then sent Austin a letter on May 13,

2019, asserting for the first time the Justice Companies’ desire to “confirm [their] agreement to all

material terms of a settlement of outstanding OSM liabilities as set forth in my letter of April 26,

2019.” ECF No. 19-2.




2
       Although Plaintiffs did not attached this letter to the Complaint, it is referenced in the May
13, 2019 letter attached to the Complaint as Exhibit B, ECF No. 19-2.
                                                 7

    Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 7 of 27 Pageid#: 79
       Austin acknowledged receipt of Carey’s May 13 letter on the same day:




Carey quickly responded to Austin’s May 13 email with a clarification:




                                               8

 Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 8 of 27 Pageid#: 80
Austin then responded to Carey’s May 13 letter on May 15, stating:




ECF No. 19-3. The letter additionally explained:




Id. That same day, Carey responded by email reflecting his understanding that DOJ needed to

receive and consider any settlement offer:




                                               9

 Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 9 of 27 Pageid#: 81
         Carey sent Austin a letter the next day, on May 16, stating, “I have asked you to provide

me with a deadline for us to submit the requested offer.” Letter, Carey to Austin (May 16, 2019)

(emphasis added), Ex. 2.

         The next day, Plaintiffs filed this lawsuit asking this Court to declare the existence of a

contract and seeking equitable relief to enforce its terms. As set forth below, this Court lacks

jurisdiction over Plaintiffs’ claims, and Plaintiffs have failed to state claim.

                                    STANDARD OF REVIEW

    I.      Rule 12(b)(1) Motion to Dismiss for Lack of Subject Matter Jurisdiction

         Subject matter jurisdiction is a threshold issue, and the Court must address it before

reaching the merits of the case. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 95–102 (1998);

accord Jones v. Am. Postal Workers Union, 192 F.3d 417, 422 (4th Cir. 1999). 3 The party asserting

federal jurisdiction bears the burden of proving jurisdiction. Richmond, Fredericksburg &

Potomac R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991).

         Under Rule 12(b)(1), a defendant may proceed in one of two ways. First, in a facial

challenge, a defendant may attack the face of the complaint and contend “that a complaint simply

fails to allege facts upon which subject matter jurisdiction can be based.” Wells v. Artrip, 2017 WL

1788385, at *2 (W.D. Va. May 3, 2017) (Jones, J.).

         Second, in a factual challenge, a defendant may attack subject matter jurisdiction as a

matter of fact and argue “that the jurisdictional allegations of the complaint [are] not true.” Id.

When a defendant challenges the factual basis for subject matter jurisdiction, “‘[a] trial court may

then go beyond the allegations of the complaint and in an evidentiary hearing determine if there

are facts to support the jurisdictional allegations,’ without converting the motion to a summary



3
         Internal citations and quotation marks omitted throughout.
                                                  10

Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 10 of 27 Pageid#: 82
judgment proceeding.” Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009). “In that situation,

the presumption of truthfulness normally accorded a complaint’s allegations does not apply, and

the district court is entitled to decide disputed issues of fact with respect to subject matter

jurisdiction.” Id. A district court should grant a Rule 12(b)(1) motion to dismiss making a factual

challenge “if the material jurisdictional facts are not in dispute and the moving party is entitled to

prevail as a matter of law.” Richmond, Fredericksburg & Potomac R.R. Co., 945 F.2d at 768; Evans

v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999).

   II.      Rule 12(b)(6) Motion to Dismiss for Failure to State a Claim

         A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint. Republican

Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). While the Federal Rules of Civil

Procedure “require[ ] only a short and plain statement of the claim showing that the pleader is

entitled to relief, it must be sufficient to “give the defendant fair notice of what the . . . claim is

and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The

“[f]actual allegations must be enough to raise a right to relief above the speculative level,” to one

that is “plausible on its face,” rather than merely “conceivable.” Id. at 570. In considering such a

motion, the Court takes the plaintiff’s well-pleaded allegations as true and views the complaint in

the light most favorable to the plaintiff. T.G. Slater & Son v. Donald P. & Patricia A. Brennan

LLC, 385 F.3d 836, 841 (4th Cir. 2004). Legal conclusions, however, enjoy no such deference.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

         In considering a motion to dismiss, a court “may consider attachments to a complaint or

the motion to dismiss if ‘integral to the complaint and authentic.’” Leichling v. Honeywell Int’l,

Inc., 842 F.3d 848, 851 (4th Cir. 2016).




                                                  11

Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 11 of 27 Pageid#: 83
                                            ARGUMENT

    I.      This Court lacks subject matter jurisdiction

            a. Sovereign immunity precludes subject matter jurisdiction.

         Plaintiffs first seek declaratory judgment finding that “the Settlement Agreement is valid

and enforceable against OSMRE.” Am. Compl. ¶ 41, ECF No. 19. Plaintiffs also seek injunctive

relief, asking the Court to prohibit OSMRE from “tak[ing] further steps regarding the underlying

assessments, fees and penalties” because such action would be allegedly inconsistent with the

terms of the non-existent settlement agreement. Id. ¶ 41. In short, this case lies in contract. See

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381 (1994) (finding a suit over a

breached settlement agreement is a claim for breach of contract). The Court, however, lacks

jurisdiction over Plaintiffs’ claims because the United States has not waived its sovereign

immunity for this claim and the type of relief it seeks.

         As a sovereign, the United States is immune from suit unless it consents to being sued.

United States v. Sherwood, 312 U.S. 584, 586 (1941). When the United States consents to suit for

a class of cases, the terms of its consent circumscribe the Court’s jurisdiction to entertain a

particular suit. Id. at 586–87; see also United States v. Mitchell, 463 U.S. 206, 212 (1983) (“It is

axiomatic that the United States may not be sued without its consent and that the existence of

consent is a prerequisite for jurisdiction.”).

         “A waiver of the Federal Government’s sovereign immunity must be unequivocally

expressed in statutory text and will not be implied.” Lane v. Pena, 518 U.S. 187, 192 (1996); see

also United States v. Nordic Village, Inc., 503 U.S. 30, 33–34 (1992). Because OSMRE is an

agency of the federal government, an action against OSMRE must satisfy all the requirements for

actions commenced against the United States. FDIC v. Meyer, 510 U.S. 471, 475 (1994) (“Absent

a waiver, sovereign immunity shields the Federal Government and its agencies from suit.”).
                                                 12

Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 12 of 27 Pageid#: 84
Therefore, Plaintiffs must demonstrate that Congress, by statute, waived OSMRE’s sovereign

immunity for this Court to entertain jurisdiction over this contract cause of action. Plaintiffs cannot

do so here because Congress has not done so.

       1. Plaintiffs have not pled, and cannot prove, an express or implied-in-fact contract
          to establish a waiver of sovereign immunity.

       Pursuant to the Tucker Act, 28 U.S.C. § 1491, and the Little Tucker Act, 28 U.S.C. § 1346,

Congress waived the United States’ sovereign immunity for breach-of-contract claims, but only if

an express or implied-in-fact contract exists. Hercules Inc. v. United States, 516 U.S. 417, 423

(1996). Here, Plaintiffs have not pled an express or implied-in-fact contract. Further, looking

beyond the complaint, as the Court may do on a Rule 12(b)(1) motion, the facts demonstrate the

absence of any express or implied-in-fact contract.

       An express or implied-in-fact contract requires: mutual assent (offer and acceptance),

consideration, legal capacity, and a lawful subject matter. Williston on Contracts § 1:5 (4th ed.

2019). “An express contract is a contract the terms of which are stated by the parties; an implied

contract is a contract the terms of which are not explicitly stated. The legal effect of the two types

of contracts are identical; the distinction is based on the way in which mutual assent is manifested.”

Id. “A contract implied in fact is one inferred from the circumstances or acts of the parties; but an

express contract speaks for itself and leaves no place for implications.” Klebe v. United States, 263

U.S. 188, 192 (1923). Here, Plaintiffs do not plead, and cannot establish, the most fundamental

element of an express or implied-in-fact contract: offer and acceptance. See also infra II.a. Without

this, they have not alleged a claim for which OSMRE has waived its sovereign immunity.

               A. Plaintiffs did not plead an express contract.

       First, on the face of the Complaint, Plaintiffs failed to allege an express contract because

although they allege Justice’s numerous offers to settle and Justice’s agreement to take action, the


                                                  13

Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 13 of 27 Pageid#: 85
Complaint fails to allege any actual acceptance by OSMRE. For example, Paragraph 18 of the

Complaint states: “Justice then proposed that the companies work to complete the reclamation

work” and “Justice proposed that the companies pay $250,000.00.” (emphasis added). Then,

Paragraph 18 baldy concludes that “Castle and Jay Justice both agreed to the foregoing terms,” but

it fails to allege that anyone with authority accepted the Justice offer. Instead, Plaintiffs

insufficiently attempt to meet their pleading requirement by asserting the legal conclusion that the

parties had an agreement without alleging any acceptance by an OSMRE employee with authority

of Justice’s proposals.

       Castle clearly lacked any authority to settle the Justice Companies’ SMRCA violations.

Actions of government agents who exceed their contracting authority do not bind the government.

The Supreme Court held:

       Anyone entering into an agreement with the Government takes the risk of having
       accurately ascertained that he who purports to act for the Government stays within
       the bounds of his authority. The scope of this authority may be explicitly defined
       by Congress or be limited by delegated legislation, properly exercised through rule-
       making power. And this is so even though, as here, the agent himself may have
       been unaware of the limitations upon his authority.

Federal Crop. Ins. Corp. v. Merrill, 332 U.S. 380, 384 (1947).

       Taking Plaintiffs allegations as true that there was a settlement agreement for $250,000

(Am. Compl. ¶ 18), Castle would have been blatantly acting outside his authority if he accepted a

$250,000 settlement offer. Castle is the Field Office Director of OSMRE’s Knoxville and

Lexington Field Offices and, in that position, has no authority to offer a settlement in the amount

of $250,000.00. Under 31 U.S.C. § 3711(a)(2), the “head of an executive, judicial, or legislative

agency may compromise a claim of the Government of not more than $100,000.” (emphasis

added). As Field Office Director, Castle is not the head of an agency nor was he designated by the

head of an agency to settle this claim. Moreover, no one at OSMRE or DOI had authority under

                                                14

Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 14 of 27 Pageid#: 86
the statute to settle the violations at issue here, which totaled over $4 million. 4 As clarified by 31

C.F.R. § 902.1, “when the principle balance of a debt . . . exceeds $100,000 . . . the authority to

accept the compromise rests with the Department of Justice.” The alleged negotiated settlement

was in the amount of $250,000.00 and the violations exceeded $4 million. 5 Both amounts clearly

fall under the discretion of DOJ, not anyone at OSMRE or DOI, and certainly not Castle.

       Further, the attachments to the Complaint show there was no actual acceptance by anyone,

let alone someone with authority. The Complaint quotes an attached letter, which should thus be

considered part of the complaint. ECF Nos. 19-2, 19-1. See Leichling v. Honeywell Int’l, Inc., 842

F.3d 848, 851 (4th Cir. 2016) (“A court passing on a motion to dismiss may consider attachments

to a complaint or the motion to dismiss if integral to the complaint and authentic.”). The letter

states the pre-meeting with Castle and Justice ended with Castle “indicat[ing] he would discuss

this proposal with [Austin] and Mr. Henson and we would reconvene after lunch.” ECF No. 19-2

at 2 (emphasis added). The letter continues: “After lunch, we met with our respective clients

present and I conveyed to you the offer that was memorialized in writing on April 26, 2019”—an

offer made eighteen days after the meeting. Id. (emphasis added). If Plaintiffs left the April 8



4
        Plaintiffs omit the amount of the debt owed in their Complaint. Regardless, they included
their desire to settle the debt for $250,000.00 (Am. Compl. ¶ 18), which also was over the statutory
settlement authority limit of $100,000.00.
5
        DOI’s internal manual also makes clear that DOJ, not OSMRE, has authority to settle debts
over $100,000. See 205 U.S. Department of the Interior Manual 7.1 (“Bureaus must refer a debt
that exceeds $100,000, unless otherwise provided by law or authorized by the U.S. Attorney
General, to the Office of the Solicitor for referral to the Department of Justice. The authority to
suspend or terminate debt that exceeds $100,000 rests with the Department of Justice (31 CFR
Part 903).”). The DOI Manual is binding on its bureaus. See 011 U.S. Department of the Interior
Manual 1.2(b) (“Bureaus and offices must comply with the provisions of the [Manual], except to
the extent that the provisions are superseded by appropriate authority: e.g., a statute, regulation,
Executive Order, Secretary’s Order, or court decision[.]”). Cf. Harbert/Lummus Agrifuels Projects
v. United States, 142 F.3d 1429, 1433 (Fed. Cir. 1998) (“As we have held before, agency
procedures must be followed before a binding contract can be formed.”).
                                                  15

Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 15 of 27 Pageid#: 87
meeting with the belief they had reached a settlement agreement, they would not have then made

a written settlement offer to OSMRE over two weeks after the meeting. Therefore, on the face of

Plaintiffs’ May 13 letter and their Complaint, did not have any express contract with OSMRE and

did not plead one.

               B. Plaintiffs also did not pled an implied-in-fact contract.

       Plaintiffs also did not plead an implied-in-fact contract for three reasons: (1) the mere

assertion of an agreement does not meet the pleading requirements; (2) the correspondence

attached to the Complaint shows no meeting of the minds to create a contract; and (3) Castle lacked

authority to create a contract.

       “An agreement implied in fact is founded upon a meeting of minds, which although not

embodied in an express contract, is inferred, as a fact, from conduct of the parties showing, in the

light of the surrounding circumstances, their tacit understanding.” Williston on Contracts § 1:5.

“Such an agreement will not be implied unless the meeting of minds was indicated by some

intelligible conduct, act or sign.” Baltimore & O.R. Co. v. United States, 261 U.S. 592, 598 (1923).

First, the Complaint is devoid of any facts alleging the conduct, act, or sign from OSMRE that

there was an agreement. Instead, Plaintiffs attempt to meet this pleading requirement by asserting

the legal conclusion that Justice and Castle had an agreement. Am. Compl. ¶¶ 18, 20. Legal

conclusions are insufficient to state a claim. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Second, OSMRE’s conduct as pled showed it did not believe there to be a settlement

agreement because Austin’s May 15, 2019 letter (another attachment to the Complaint) explicitly

states: “I need to reiterate what you and your clients have been told: Neither OSMRE nor any of

its employees nor the attorneys representing the Secretary of the Interior have the authority to settle

a debt owed to the United States that exceeds $100,000 without the approval of the U.S.



                                                  16

Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 16 of 27 Pageid#: 88
Department of Justice (DOJ).” ECF No. 19-3 at 1. The Complaint thus alleges that OSMRE’s

actions demonstrate it lacked any belief or understanding that there was a settlement agreement.

Therefore, as pled in the Complaint, there was no “meeting of the minds” or some conduct, act, or

sign from OSMRE that there was an agreement. Instead, the facts Plaintiffs pled of OSMRE’s

conduct established a lack of an agreement.

       Third, to the extent Plaintiffs allege Castle’s purported agreement to terms created an

implied-in-fact contract, Castle lacked any actual or apparent authority to bind OSMRE. “If an

agent cannot commit a party to an express contract, he or she cannot make an implied-in-fact

contract either.” Williston on Contracts § 1:5. See also Sutton v. United States, 256 U.S. 575, 580

(1921) (“The limitation upon the authority to impose contract obligations upon the United States

is as applicable to contracts by implication as it is to those expressly made.”); see also S.E.R., Jobs

for Progress, Inc. v. United States, 759 F.2d 1, 4 (Fed. Cir. 1985) (“It is well established that a

purported agreement with the United States is not binding unless the other party can show that the

official with whom the agreement was made had authority to bind the government.”). As explained

above, Castle lacked any actual authority, and the thus could not bind OSMRE to an express or

implied-in-fact contract.

        Nevertheless, Plaintiffs contend that the agreement exists because Castle acted with

apparent authority. Federal statutes and regulations, however, clearly preclude Castle from

agreeing to a settlement, and the existence of these laws provides adequate notice of Castle’s lack

of authority to Plaintiffs. As the Supreme Court explained, “[j]ust as everyone is charged with

knowledge of the United States Statutes at Large, Congress has provided that the appearance of

rules and regulations in the Federal Register gives legal notice of their contents.” Merrill, 332 U.S.

at 385–86. Therefore, Castle could not have exhibited apparent authority because Plaintiffs should



                                                  17

Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 17 of 27 Pageid#: 89
have known that he was acting outside of his authority. Therefore, any argument that Plaintiffs

sufficiently pled a contract implied-in-fact based on the conduct of Castle fails as a matter of law

because he lacked any authority to bind OSMRE and Plaintiffs were on notice of his lack of

authority.

       In summary, Plaintiffs failed to plead an implied-in-fact contract on the face of the body of

the Complaint, the attachments to the Complaint, and as a matter of law.

               C. Looking beyond the Complaint as the Court may do on a Rule 12(b)(1)
               Motion, two letters referenced in the Complaint’s attachments show there was
               no contract.

       Looking beyond the Amended Complaint and its attachments, two letters referenced in the

attachments—but conveniently omitted by Plaintiffs—demonstrate that Plaintiffs themselves did

not believe they had entered into a settlement agreement with OSMRE as a result of the April 8,

2019 meeting. As such, this further evidence of a lack of contract demonstrates the lack of waiver

of OSMRE’s sovereign immunity.

       First, Plaintiffs’ last letter to OSMRE dated May 16, 2019—two days before they filed

suit—demonstrates Plaintiffs knew there was no agreement with OSMRE. Carey’s May 16 letter

states, “I have asked you to provide me with a deadline for us to submit the requested offer.”

Letter, Carey to Austin (May 16, 2019) (emphasis added), Ex. 2. If Plaintiffs believed they had an

agreement with OSMRE on April 8, they would not have sought to make an offer on May 16.

Thus, even immediately before filing the instant action, Plaintiffs thought OSMRE had rejected its

prior offers and they needed to submit a new offer. Therefore, looking beyond the allegations in

the Complaint as the Court may do on a Rule 12(b)(1) motion, the facts show there was no

acceptance of an offer and no meeting of the minds to create an express or implied-in-fact contract.

       Second, the Complaint’s allegations demonstrate that the parties were engaged in

settlement discussions, which contemplated a written agreement. The April 26, 2019 letter that
                                                18

Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 18 of 27 Pageid#: 90
Carey references in his May 6, 2019 letter states: “[I]t is our intent to resolve these issues with the

OSM and set forth the following formal proposal, which we verbally conveyed to you during our

meeting. We anticipate that, once we agree to all the terms, the agreement will be memorialized

in the framework of a Consent Decree.” Letter, Carey to Austin & Henson (Apr. 26, 2019)

(emphasis added), Ex. 1. The letter concluded by stating, “We look forward to your response and

will provide you additional information from the companies you need to consider this proposal.”

Id. (emphasis added). This letter clearly indicated that Plaintiffs did not believe that the parties had

an agreement because it described the letter as a “proposal,” set forth that they had not agreed to

all the terms of a settlement, and that the “agreement will be memorialized in the framework of a

Consent Decree.” Id.

       “Oral understandings which contemplate the finalization of the legal obligations in a

written form are not contracts in themselves.” First Crystal Park Assocs. Ltd. Partnership v.

United States, 130 Fed. Cl. 260, 270–71 (2017); see also Cupey Bajo Nursing Home, Inc. v. United

States, 36 Fed. Cl. 122, 137 (1996) (“Although the parties contemplated entering a lease agreement

pertaining to the hospital property, however, the law is clear, that no contractual agreement is

implied in fact where the parties merely engage in negotiations, anticipating that their agreement

will ultimately be memorialized in a written document.”). Because Plaintiffs clearly contemplated

that any agreement would be memorialized in writing and there was no written agreement, there

can be no implied-in-fact contract with OSMRE.

                           *               *               *               *

       Plaintiffs failed to allege that any express or implied-in-fact contract exists to trigger a

waiver of OSMRE’s sovereign immunity. Moreover, looking at the parties’ correspondence

beyond the complaint as the Court is permitted to do on a Rule 12(b)(1) motion, Plaintiffs clearly



                                                  19

Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 19 of 27 Pageid#: 91
knew prior to filing suit that they lacked an express or implied-in-fact contract. As such, OSMRE

has not waived its sovereign immunity, and this Court lacks subject matter jurisdiction.

       2. The Tucker Act does not waive sovereign immunity for declaratory and injunctive
          relief; it only allows for money damages.

       There is no statutory waiver of OSMRE’s sovereign immunity for Plaintiffs’ sought-after

declaratory and injunctive relief against OSMRE for contract claims. The Tucker Act and Little

Tucker Act waive sovereign immunity as to contract claims, but they only authorize relief in the

form of money damages. See 28 U.S.C. § 1491(a)(1) (“The United States Court of Federal Claims

shall have jurisdiction to render upon any claim against the United States . . . liquidated or

unliquidated damages in cases not sounding in tort.” (emphasis added)); id. § 1346(a)(2) (“The

district courts shall have original jurisdiction . . . for liquidated or unliquidated damages in cases

not sounding in tort . . . .” (emphasis added)). The Tucker “Act has long been construed as

authorizing only actions for money judgments and not suits for equitable relief against the United

States.” Richardson v. Morris, 409 U.S. 464, 465 (1973) (per curiam).

       Courts considering whether they have jurisdiction to order specific performance or other

equitable relief have found that “[t]he Tucker and Little Tucker Acts implicitly forbid federal

courts from ordering declaratory or injunctive relief” in contract claims against the government.

Vill. Of Bald Head Island v. U.S. Army Corps of Eng’rs, 833 F. Supp. 2d 524, 534 (E.D.N.C.

2011), aff’d, 714 F.3d 186 (4th Cir. 2013) (emphasis added); see also United States v. Bormes, 568

U.S. 6, 10 (2012) (“The Little Tucker Act is one statute that unequivocally provides the Federal

Government’s consent to suit for certain money-damages claims.”); United States v. Mitchell, 463

U.S. 2016, 218 (1983) (“[T]he Tucker Act provides the United States’ consent to suit for claims

founded upon statutes or regulations that create substantive rights to money damages.” (emphasis

added)); Randall v. United States, 95 F.3d 339, 348 (4th Cir. 1996) (affirming district court’s


                                                 20

Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 20 of 27 Pageid#: 92
determination that it could not award back pay under the Tucker Act because it could not order

equitable relief); Robbins v. U.S. Bureau of Land Mgmt., 438 F.3d 1074, 1082 (10th Cir. 2006);

Presidential Gardens Assocs. v. U.S. ex rel. Sec’y of Hous. & Urban Dev., 175 F.3d 132, 143 (2d

Cir. 1999); Price v. U.S. Gen. Servs. Admins., 894 F.2d 323, 325 (9th Cir. 1990); Goins v. Speer,

2017 WL 3493607, at *4 (E.D.N.C. Aug. 14, 2017). “Thus, in the contract context, a distinct line

of authority preserves the sovereign’s immunity from being compelled to perform obligations it

prefers to breach and compensate financially, holding that what are ‘in essence’ claims for breach

of contract cannot circumvent the Tucker Act and its prohibition on equitable relief by being

artfully pled as something else.” McKay v. United States, 516 F.3d 848, 851 (10th Cir. 2008).

       Here, Plaintiffs purportedly plead a basic breach of contract claim in which they seek

specific performance, but no statute authorizes specific performance for a breach of contract claim

against the government. See Foxworth v. United States, 2010 WL 3938267, at *4 (E.D. Va. Oct.

6, 2010) (explaining that district courts only have jurisdiction to order specific performance of

contracts where a statute specifically authorizes such a remedy against the government); see also

United States v. Bormes, 568 U.S. 6, 12 (2012) (“The Tucker Act is displaced, however, when a

law assertedly imposing monetary liability on the United States contains its own judicial

remedies.”). In the same way that the Tucker and Little Tucker Acts prohibit equitable relief for

breach of contract, so do they “impliedly forbid federal courts from order declaratory [relief] . . .

for contract claims against the government.” Village of Bald Head Island, 833 F. Supp. 2d at 534.

Therefore, this Court lacks subject matter jurisdiction because OSMRE has not waived its

sovereign immunity for the relief requested.




                                                 21

Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 21 of 27 Pageid#: 93
            b. The Tucker and Little Tucker Acts preclude this Court’s jurisdiction because
               the amount at issue exceeds $10,000, and such cases must be heard by the U.S.
               Court of Federal Claims.

         The Tucker and Little Tucker Acts preclude this Court’s jurisdiction for an additional,

independent reason. The Tucker Act vests the U.S. Court of Federal Claims with “jurisdiction to

render judgment upon any claim against the United States founded . . . upon any express or implied

contract with the United States.” 28 U.S.C. § 1491(a)(1). The Little Tucker Act explains “district

courts shall have original jurisdiction, concurrent with the United States Court of Federal Claims,

of . . . [a]ny other civil action or claim against the United States, not exceeding $10,000 in amount,

founded . . . upon any express or implied contract with the United States.” 28 U.S.C. § 1346(a)(2)

(emphasis added). Plaintiffs seek to enforce a settlement agreement for over $10,000. Therefore,

the only court that has subject matter jurisdiction over cases brought under the Tucker Act is the

U.S. Court of Federal Claims. See Portsmouth Redevelopment & Hous. Auth. v. Pierce, 706 F.2d

471, 473–75 (4th Cir. 1983) (finding the U.S. Court of Federal Claims had exclusive jurisdiction

over the plaintiff’s claim against HUD pursuant to the Tucker Act).

   II.      Plaintiffs Fail to State a Claim

         Separate from the Rule 12(b)(1) pleading requirements, Plaintiffs also need to plead

sufficient facts to make their breach of contract claim more than possible. They must plead facts

to make their breach of contract claim “plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 559

(2007). Therefore, to plead a contract, they must plead facts to establish the elements of their

breach of contract claim and not merely legal conclusions without any supporting facts. Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009).

            a. Plaintiffs do not sufficiently allege offer and acceptance.

         As explained above in Section I.a.1, Plaintiffs have not pled an express or implied-in-fact

contract. See also U.S. ex rel. Allen v. Alere Home Monitoring, Inc., 355 F. Supp. 3d 18, 35 (D.

                                                 22

Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 22 of 27 Pageid#: 94
Mass. 2019) (finding that the communications between the parties failed to “show a meeting of

the minds on the material terms of a settlement agreement”); Spectra-4, LLP v. Uniwest

Commercial Realty, Inc., 290 Va. 36, 46 (2015) (“[M]utuality of assent exists by an interaction

between the parties, in the form of offer and acceptance, manifesting ‘by work, act, or conduct

which evince the intention of the parties to contract.’ In other words, the parties’ belief of what the

agreement is must coincide with written or spoken words, if an express contract is to be formed;

or must coincide with the parties’ conduct, if an implied in-fact contract is to be formed.”).

       It is also notable that the Complaint acknowledges OSMRE made multiple requests for

certain information before it would entertain a settlement, and Plaintiffs never provided the

requested information. Am. Compl. ¶¶ 19, 24, 26, 28. As seen in U.S. ex rel. Allen v. Alere Home

Monitoring, Inc., a clear condition precedent that has not been met is detrimental to the existence

of a contract. 355 F. Supp. 3d at 35. Therefore, even if the Tucker or Little Tucker Acts did not

apply and this Court had jurisdiction over Plaintiffs’ Complaint, Plaintiffs failed to plead a claim

that an enforceable contract existed because OSMRE never accepted Plaintiffs’ numerous offers

to settle Plaintiffs’ large penalties owed to the government and Plaintiffs never met the alleged

conditions precedent to the alleged contract.

           b. Plaintiffs’ do not sufficiently allege promissory estoppel, and it is not a cause
              of action available against the government.

       Plaintiffs’ Complaint also attempts to rely on promissory estoppel. Am. Compl. ¶ 33

(“[Plaintiffs] relied to their detriment on the position adopted by Mr. Castle that there was a binding

Settlement Agreement.”). Plaintiffs allege Castle acted with apparent authority in the April 8

meetings and thus bound the government to a settlement agreement. Id.

       First, as explained above, Castle clearly lacked any such authority—actual or apparent—

pursuant to federal statutes and regulations. See supra I.a.1.B. And because Castle’s lack of


                                                  23

Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 23 of 27 Pageid#: 95
authority was in the United States Code and the Federal Register, Plaintiffs were on notice of his

lack of authority. Federal Crop. Ins. Corp. v. Merrill, 332 U.S. 380, 385–86 (1947). Therefore,

taking Plaintiffs allegation that Castle’s statements bound the government to a settlement

agreement as true, Castle could not have exhibited apparent authority because Plaintiffs should

have known that he was acting outside of his authority. As such, Plaintiffs cannot rely on

promissory estoppel to state a claim for relief.

       Second, promissory estoppel is not available against the government. In Office of Pers.

Management v. Richmond, the Supreme Court refused to permit equitable estoppel against the

government when the claimant sought an order of payment of benefits after he received and relied

on erroneous information from a federal employee. 496 U.S. at 434. Similarly, in Federal Crop.

Insurance Corp. v. Merrill, the Supreme Court denied equitable estoppel where a government

agent falsely promised a farmer that his wheat would be covered by an insurance package. 332

U.S. at 382.

       The Supreme Court recognized three impracticalities of allowing estoppel in instances

where agency employees have provided false promises. First, “to open the door to estoppel claims

would only invite endless litigation over both real and imagined claims of misinformation by

disgruntled citizens.” Id. at 433. Second, “it ignores reality to expect that the Government will be

able to ‘secure perfect performance from its hundreds of thousands of employees scattered

throughout the continent.’” Id. Last, “[t]he natural consequence of a rule that made the Government

liable for the statements of its agents would be a decision to cut back and impose strict controls

upon Government provision of information in order to limit liability.” Id.




                                                   24

Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 24 of 27 Pageid#: 96
       Because Castle lacked any authority—actual or apparent—to settle Plaintiffs’ $4.2 million

in SMCRA violation debts and it is not a permissible cause of action against the government,

Plaintiffs cannot rely on promissory estoppel to state a claim.

           c. Statute of frauds bars Plaintiffs’ claim because the alleged settlement
              agreement contemplated longer than one year for performance.

       The statute of frauds requires any agreement that is “not to be performed within the space

of one year from the making of the agreement” must be in writing and signed by the parties. Tenn.

Code Ann. § 29-2-101(a)(5). 6 Here, the agreement as Plaintiffs have alleged could not have been

performed by April 8, 2020, and thus, was required to be in writing. Plaintiffs allege that the

agreement was for “the companies [to] work to complete the reclamation work in lieu of the

penalty assessments,” and then if “the total penalties are not reduced below $250,000.00 by the

cost of the reclamation work[,] . . . the companies [would] pay $250,000.00 over twelve months

to satisfy the remaining penalty assessments.” Am. Compl. ¶ 18. Therefore, the agreement

contemplated an unknown amount of time for Plaintiffs to perform the reclamation work, and then,

twelve monthly payments totaling $250,000.00. Thus, pursuant to the alleged contract,

performance would be completed within one year from completion of the reclamation work, not

one year from the making of the agreement. The alleged settlement agreement by its alleged terms

was an agreement that “absolutely would not be performed within one year.” Birdwell v. Psimer,

151 S.W.3d 916, 919 (Tenn. Ct. App. 2004). Therefore, the statute of frauds required it to be in

writing. As such, Plaintiffs also failed to state a claim for relief because the statute of frauds

precludes their claim regarding the existence of the alleged settlement agreement.




6
       Because Plaintiffs allege that the settlement agreement was orally entered into at the April
8 meeting in Knoxville, Tennessee, Tennessee law would govern the contract. Ohio Cas. Ins. Co.
v. Travelers Indem. Co., 493 S.W.2d 465, 466 (Tenn. 1973).
                                                25

Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 25 of 27 Pageid#: 97
                                      CONCLUSION

      For the foregoing reasons, Defendant requests the Court grant its Motion to Dismiss.




                                                          Respectfully submitted,

                                                          THOMAS T. CULLEN
                                                          United States Attorney


Date: November 12, 2019                                   /s/ Laura Day Rottenborn
                                                          Laura Day Rottenborn
                                                          Assistant United States Attorney
                                                          Virginia State Bar No. 94021
                                                          Illinois State Bar No. 6289334

                                                          /s/ Krista Consiglio Frith
                                                          Krista Consiglio Frith
                                                          Assistant United States Attorney
                                                          Virginia State Bar No. 89088

                                                          P. O. Box 1709
                                                          Roanoke, VA 24008-1709
                                                          Telephone: (540) 857-2250
                                                          Facsimile: (540) 857-2283
                                                          E-mail: Krista.frith@usdoj.gov
                                                                 Laura.Rottenborn@usdoj.gov




                                             26

Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 26 of 27 Pageid#: 98
                               CERTIFICATE OF SERVICE
       I hereby certify that on November 12, 2019, I caused a true copy of the foregoing

Memorandum of Law in Support of the United States’ Motion to Dismiss to be electronically filed

with the Clerk of the Court using the CM/ECF system, which will provide electronic notice to all

counsel of record.



                                                   /s/ Krista Consiglio Frith
                                                   Krista Consiglio Frith
                                                   Assistant United States Attorney




                                              27

Case 7:19-cv-00381-GEC Document 23 Filed 11/12/19 Page 27 of 27 Pageid#: 99
